Citation Nr: 1451865	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for skin cancer, to include malignant melanoma and squamous cell carcinoma, as due to ultra-violet radiation exposure (sun exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  He testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing, the transcript of which is included in the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced sun exposure during service.

2.  The Veteran has currently-diagnosed malignant melanoma and squamous cell carcinoma.

3.  Symptoms of skin cancer were not chronic in service, were not continuous after service separation, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

4.  The currently-diagnosed malignant melanoma and squamous cell carcinoma are not related to an in-service injury, disease, or event, to include sun exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with skin cancer, to include malignant melanoma and squamous cell carcinoma.  Malignant melanoma and squamous cell carcinoma (as malignant tumors) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant melanoma and squamous cell carcinoma, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Throughout the appeal, the Veteran has consistently related the skin cancer to sun exposure he experienced during service while working as a life guard.  He reported he was not provided with protection from the sun during his time as a lifeguard and received several sunburns.  

The Board first finds that the evidence of record demonstrates that the Veteran has currently-diagnosed malignant melanoma and squamous cell carcinoma.  The October 2013 VA examination report reflects diagnoses of malignant melanoma and squamous cell carcinoma, which have previously been surgically removed.

Next, the weight of the evidence demonstrates that the Veteran experienced sun exposure in service.  As indicated below, in July 2008, VA issued a formal finding of unavailability, indicating that the service treatment records could not be located.  Regardless, the personnel records, to include the DD Form 214, indicate that he had a military occupational specialty of senior security guard.  As such, his contentions are consistent with the nature of his service; accordingly, sun exposure during service is recognized by VA.  See 38 U.S.C.A. § 1154(a).

Regardless of the sun exposure in service, the evidence does not demonstrate chronic symptoms of skin cancer during service or continuous symptoms of skin cancer since service separation.  A discharge report of medical examination from November 1956 indicated a normal clinical evaluation of the Veteran's skin.  Neither the examiner's findings nor clinical examination at that time reflect any reported history of skin problems in service, or complaints, treatment, or diagnosis of skin cancer either during service or at service separation.  

Also, the evidence does not demonstrate continuous symptoms of skin cancer since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The first evidence of skin cancer is not shown until 2004 (at the earliest), almost five decades after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Regarding the question of continuous post-service symptoms of skin cancer, in addition to a lack of reporting additional skin problems in service other than the sun exposure and sunburns, the Veteran had many opportunities to report any skin cancer prior to the initial claim of service connection for skin cancer in May 2007.  Specifically, in June 2005, he filed an initial claim for various other disorders but did not reference or claim any skin problems or skin cancer.  Additionally, the evidence does not show that skin cancer manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation (in December 1956); therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

On the question of direct nexus between skin cancer and service, there is evidence both for and against.  Evidence in support of the claim includes a March 2007 letter from Dr. G.N., the Veteran's treating dermatologist.  Dr. G.N. noted that the Veteran experienced constant sun exposure during service from 1954 to 1956 and that there was evidence that ultraviolet radiation from excessive sun exposure could cause melanoma.  Dr. G.N. did not specifically opine that the Veteran's in-service sun exposure (from 1954 to 1956) caused the current skin cancer.  Indeed, Dr. G.N. did not comment on, or address the significance of, the Veteran's post-service sun exposure as a fireman from 1961 to 1991.  

Other evidence in support of the claim includes a September 2007 letter from Dr. J.W., another of the Veteran's treating physicians.  Dr. J.W. also noted that the Veteran served as a lifeguard while in service.  He opined that it was probable that prolonged excessive sun exposure led to the development of skin cancer.  Similar to Dr. G.N.'s opinion, Dr. J.W. did not indicate whether the sun exposure experienced in service caused the skin cancer, and did not also comment on, or address the significance of, the Veteran's post-service sun exposure as a fireman for 30 years.  

As such, the Board affords Dr. G.N.'s and Dr. J.W.'s opinions lesser probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a reasoned medical explanation connecting observations and conclusions). 

Evidence against the claim includes a March 2014 VA addendum medical opinion, which was obtained pursuant to a February 2014 Board Remand.  The March 2014 examiner, who also conducted an October 2013 examination, noted that sun exposure was a significant risk factor for malignant melanoma and squamous cell carcinoma.  He indicated that the Veteran served for two years from 1954 to 1956 and noted a history of in-service sun exposure as life guard.  The examiner also noted that the Veteran worked as a fireman from 1961 to 1991 and as a real estate broker from 1991 to 1995.  

The examiner concluded that it was reasonable to consider that the Veteran had sun exposure over time.  The examiner indicated that there were other risk factors for skin cancer to include genetic predisposition, older age, and fair skin, and that someone can also have skin cancer without having risk factors.  The examiner determined that given the Veteran's post-service sun exposure and that he was diagnosed with skin cancer some 50 years after service, skin cancer was less likely than not caused by exposure to the sun during active service.  

The examiner had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion greater probative weight.

Next, the Board has weighed the Veteran's lay statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the March 2014 VA addendum medical opinion.  

Moreover, while the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses (e.g. that he experienced sunburns), malignant melanoma and squamous cell carcinoma are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal, specifically the October 2013 examiner with the March 2014 addendum medical opinion, and by treatment records obtained and associated with the claims file.  

Furthermore, as stated above, the Veteran's skin cancer was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The examiner opined that it was less likely that skin cancer was attributable to in-service sun exposure and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that skin cancer was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion - that the current skin cancer is the result of service - less probative value than the VA examiner's medical opinion.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current malignant melanoma and squamous cell carcinoma and active duty service, including no credible evidence of chronic symptoms of skin cancer in service, of skin cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of skin cancer since service, or competent nexus of either malignant melanoma or squamous cell carcinoma to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for skin cancer on a direct basis, including presumptively as a chronic disease (for malignant melanoma and squamous cell carcinoma), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in November 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same November 2007 letter.  Therefore, the RO effectively satisfied all the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file includes private treatment reports and lay statements.  

The service treatment records, with the exception of the separation report of medical examination, are missing from the claims file.  In July 2008, VA issued a formal finding of unavailability, indicating that the service treatment records could not be located.  As a result, the Board has a heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  To that end, the Board has accepted the Veteran's account of in-service sun exposure.  Further, he does not assert that he received in-service treatment for skin cancer.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran underwent a VA examination in October 2013 followed by an addendum opinion in March 2014.  

The examination, in conjunction with the addendum opinion, was thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Taken together, the opinions are thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for skin cancer, to include malignant melanoma and squamous cell carcinoma, as due to ultra-violet radiation exposure (sun exposure), is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


